



COURT OF APPEAL FOR ONTARIO

CITATION: O'Donnell (Re) 2015 ONCA 882

DATE: 20151211

DOCKET: C60675

Doherty, Pepall and Tulloch JJ.A.

IN THE MATTER OF:  FREDERICK ODONNELL

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jill R. Presser and Jeff Marshman, for the appellant

Andreea Baiasu, for the Attorney General of Ontario

Janice E. Blackburn, for the respondent Waypoint Centre
    for Mental Health

Heard: December 10, 2015

On appeal against the disposition of the Ontario Review
    Board dated January 22, 2015.

APPEAL BOOK ENDORSEMENT

[1]

We acknowledge that the Board has an inquisitorial mandate that can
    require it to look beyond the joint position of the parties.  That said, here
    based on the record before it, there was no obligation for the Board to make any
    further inquiries.  Moreover, there was no treatment impasse.  The appellant
    has made progress and a plan is in place.  The Boards disposition was the
    least onerous and least restrictive disposition available in the circumstances.

[2]

The appeal is dismissed.


